Case 0:21-cv-61621-KMW Document 1 Entered on FLSD Docket 08/05/2021 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.

  HOWARD MICHAEL CAPLAN,

              Plaintiff,

              vs.

  KARZILLA MOTORS INC., a Florida
  Profit Corporation and BHOGAYTA
  BROTHERS INC., a Florida Profit
  Corporation,

            Defendants.
  _______________________________/

                                   COMPLAINT

  Plaintiff, HOWARD MICHAEL CAPLAN (hereinafter “Plaintiff”), through the
  undersigned counsel, hereby files this complaint and sues KARZILLA MOTORS
  INC. (“KARZILLA”) and BHOGAYTA BROTHERS INC. (“BHOGAYTA”) (hereinafter,
  collectively referred to as “Defendants”) for declaratory and injunctive relief;
  for discrimination based on disability; and for the resultant attorney's fees,
  expenses, and costs (including, but not limited to, court costs and expert fees),
  pursuant to 42 U.S.C. §12181 et. seq., ("AMERICANS WITH DISABILITIES
  ACT OF 1990," or "ADA") and alleges:


  JURISDICTION
  1.    This Court is vested with original jurisdiction over this action pursuant to
  28 U.S.C. §1331 and §1343 for Plaintiff ’s claims arising under Title 42 U.S.C.
  §12181 et. seq., based on Defendants’ violations of Title III of the Americans
  with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
  28 U.S.C. §2201 and §2202.

                                          1
Case 0:21-cv-61621-KMW Document 1 Entered on FLSD Docket 08/05/2021 Page 2 of 11




  VENUE
  2.        The venue of all events giving rise to this lawsuit is located in Broward
  County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of
  the United States District Court for the Southern District of Florida, this is the
  designated court for this suit.


  PARTIES
  3.      Plaintiff, HOWARD MICHAEL CAPLAN, is a resident of the State of
  Florida. At the time of Plaintiff ’s visit to Karzilla Motors Inc. (“Subject Facility”),
  P l a i n t i ff s u ff e r e d f r o m a “ q u a l i f i e d d i s a b i l i t y ” u n d e r t h e A D A , w h i c h
  substantially limits Plaintiff ’s major life activities, including but not limited to
  walking, and requires the use of a mobility aid. Plaintiff personally visited
  Karzilla Motors Inc., but was denied full and equal access, and full and equal
  enjoyment of the facilities, services, goods, and amenities within Karzilla Motors
  Inc., which is the subject of this lawsuit. The Subject Facility is a car dealer, and
  Plaintiff wanted to look for a vehicle for sale but was unable to due to the
  discriminatory barriers enumerated in Paragraph 15 of this Complaint.


  4.      In the alternative, Plaintiff, HOWARD MICHAEL CAPLAN, is an
  advocate of the rights of similarly situated disabled persons and is a “tester” for
  the purpose of asserting his civil rights and monitoring, ensuring and
  determining whether places of public accommodation are in compliance with the
  ADA.


  5.      Defendants, KARZILLA and BHOGAYTA, are authorized to conduct business
  and are in fact conducting business within the State of Florida. The Subject
  Facility is located at 4020 NE 6th Ave, Oakland Park, FL 33334. Upon information and
  belief, KARZILLA is the lessee and/or operator of the Real Property and

                                                           2
Case 0:21-cv-61621-KMW Document 1 Entered on FLSD Docket 08/05/2021 Page 3 of 11




  therefore held accountable of the violations of the ADA in the Subject Facility
  which is the matter of this suit. Upon information and belief, BHOGAYTA is the
  owner and lessor of the Real Property where the Subject Facility is located and
  therefore held accountable for the violations of the ADA in the Subject Facility
  which is the matter of this suit.


  CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
  6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
  through 5 of this complaint, as are further explained herein.


  7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
  ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
  and a half years from enactment of the statute to implement its requirements.
  The effective date of Title III of the ADA was January 26, 1992, or January 26,
  1993 if Defendants had ten (10) or fewer employees and gross receipts of
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  among other things, that:


        i. some 43,000,000 Americans have one or more physical or mental
          disability, and this number shall increase as the population continues to
          grow and age;

        ii. historically, society has tended to isolate and segregate individuals
          with disabilities and, despite some improvements, such forms of
          discrimination against disabled individuals continue to be a pervasive
          social problem, requiring serious attention;

        iii. discrimination against disabled individuals persists in such critical
          areas as employment, housing, public accommodations, transportation,
          communication, recreation, institutionalization, health services, voting
          and access to public services and public facilities;


                                          3
Case 0:21-cv-61621-KMW Document 1 Entered on FLSD Docket 08/05/2021 Page 4 of 11




        iv. individuals with disabilities continually suffer forms of discrimination,
          including: outright intentional exclusion; the discriminatory effects of
          architectural, transportation, and communication barriers; failure to
          make modifications to existing facilities and practices; exclusionary
          qualification standards and criteria; segregation, and regulation to lesser
          services, programs, benefits, or other opportunities; and,

        v. the continuing existence of unfair and unnecessary discrimination and
          prejudice denies people with disabilities the opportunity to compete on
          an equal basis and to pursue those opportunities for which this country is
          justifiably famous and costs the United States billions of dollars in
          unnecessary expenses resulting from dependency and non-productivity.

  9.    As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
  that the purpose of the ADA was to:


        i. provide a clear and comprehensive national mandate for the elimination
          of discrimination against individuals with disabilities;

        ii. provide clear, strong, consistent, enforceable standards addressing
          discrimination against individuals with disabilities; and,

        iii. invoke the sweep of congressional authority, including the power to
          enforce the fourteenth amendment and to regulate commerce, in order to
          address the major areas of discrimination faced on a daily basis by
          people with disabilities.

  10.   Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
  individual may be discriminated against on the basis of disability with regards
  to the full and equal enjoyment of the goods, services, facilities, or
  accommodations of any place of public accommodation by any person who owns,
  leases (or leases to), or operates a place of public accommodation. Karzilla Motors
  Inc. is a place of public accommodation by the fact it is an establishment that
  provides goods/services to the general public, and therefore, must comply with
  the ADA. The Subject Facility is open to the public, its operations affect
  commerce, and it is a sales establishment. See 42 U.S.C. Sec. 12181 (7) and 28
  C.F.R. 36.104. Therefore, the Subject Facility is a public accommodation that

                                          4
Case 0:21-cv-61621-KMW Document 1 Entered on FLSD Docket 08/05/2021 Page 5 of 11




  must comply with the ADA.


  11.     The Defendants have discriminated, and continue to discriminate against
  Plaintiff, and others who are similarly situated, by denying access to, and full
  and equal enjoyment of goods, services, facilities, privileges, advantages and/or
  accommodations at Karzilla Motors Inc. located at 4020 NE 6th Ave, Oakland Park, FL
  33334, as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq.; and by
  failing to remove architectural barriers pursuant to 42 U.S.C. §12182(b)(2)(A)
  (iv).


  12.     Plaintiff has visited the Subject Facility, and has been denied full, safe,
  and equal access to the facility and therefore suffered an injury in fact.


  13.     Plaintiff shall suffer a future injury as Plaintiff intends to return and enjoy
  the goods and/or services at the Subject Facility within the next six months. The
  Subject Facility is in close proximity to Plaintiff ’s residence and is in an area
  frequently travelled by Plaintiff. Furthermore, Plaintiff will also return to
  monitor compliance with the ADA. However, Plaintiff is precluded from doing
  so by the Defendants' failure and refusal to provide people with disabilities with
  full and equal access to their facility. Therefore, Plaintiff continues to suffer
  from discrimination and injury due to the architectural barriers, which are in
  violation of the ADA.


  14.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
  Department of Justice, Office of the Attorney General, promulgated Federal
  Regulations to implement the requirements of the ADA. The ADA Accessibility
  guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
  violators to obtain civil penalties of up to $55,000 for the first violation and
  $110,000 for any subsequent violation.

                                             5
Case 0:21-cv-61621-KMW Document 1 Entered on FLSD Docket 08/05/2021 Page 6 of 11




  15.   The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28

  C.F.R. 36.302 et. seq., and are discriminating against Plaintiff with the

  following specific violations which Plaintiff personally encountered and/or has

  knowledge of:

        A. The parking facility in front of the auto sales store does not provide a

           compliant accessible parking space. 2012 ADA Standards 502.1

        B. The parking facility does not have the minimum number of accessible parking

           spaces required. 2012 ADA Standards 208.2

        C. The customer parking lot in front of the business has ten (10) standard parking

           spaces and zero (0) accessible parking spaces. One (1) accessible parking

           space with adjacent access aisle is required. 2012 ADA Standards 208.2

        D. The parking facility does not provide compliant directional and informational

           signage to a compliant accessible parking space. 2012 ADA Standards 216.5

        E. There is no compliant access aisle attached to an accessible route serving any

           existing parking space which would allow safe entrance or exit of vehicle for

           accessible persons requiring mobility devices. 2012 ADA Standards 502.2

        F. There is currently no existing accessible route to help persons with disabilities

           safely maneuver through the parking facilities. Accessible routes must connect

           parking spaces to accessible entrances. 2012 ADA Standards 502.3




                                                 6
Case 0:21-cv-61621-KMW Document 1 Entered on FLSD Docket 08/05/2021 Page 7 of 11




        G. Existing facility does not provide a compliant accessible route to the main

           sales office entrance from any site arrival point. 2012 ADA Standards 206.2,

           208, 401.1

        H. The customer parking facility is too steep. Parking spaces and access aisles

           serving them must comply with Section 302. Access aisles must be at the same

           level as the parking spaces they serve. Access aisles are required to be nearly

           level in all directions to provide a surface for wheelchair transfer to and from

           vehicles. The exception allows sufficient slope for drainage. Changes in level

           are not permitted. Slopes not steeper than 1:48 are be permitted for water

           runoff. 2012 ADA Standards 502.4

        I. The facility does not provide compliant directional and informational signage

           to an accessible route which would lead to an accessible entrance. Where not

           all entrances comply, compliant entrances must be identified by the

           International Symbol of Accessibility. Directional signs that indicate the

           location of the nearest compliant entrance must be provided at entrances that

           do not comply. 2012 ADA Standards 216.6

  16.   Upon information and belief there are other current violations of the ADA
  at Karzilla Motors Inc.. Only upon full inspection can all violations be identified.
  Accordingly, a complete list of violations will require an on-site inspection by
  Plaintiff ’s representatives pursuant to Rule 34b of the Federal Rules of Civil
  Procedure.


  17.   Upon information and belief, Plaintiff alleges that removal of the
  discriminatory barriers and violations is readily achievable and technically

                                                7
Case 0:21-cv-61621-KMW Document 1 Entered on FLSD Docket 08/05/2021 Page 8 of 11




  feasible. To date, the readily achievable barriers and other violations of the ADA
  still exist and have not been remedied or altered in such a way as to effectuate
  compliance with the provisions of the ADA.


  18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
  the Defendants were required to make the establishment a place of public
  accommodation, accessible to persons with disabilities by January 28, 1992. As
  of this date the Defendants have failed to comply with this mandate.


  19.   Plaintiff has been obligated to retain the undersigned counsel for the
  filing and prosecution of this action. Plaintiff is entitled to have its reasonable
  attorney's fees, costs and expenses paid by the Defendants, pursuant to 42
  U.S.C. §12205.


  20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to
  grant Plaintiff injunctive relief, including an order to alter the subject facilities
  to make them readily accessible and useable by individuals with disabilities to
  the extent required by the ADA, and closing the Subject Facility until the
  requisite modifications are completed.


  REQUEST FOR RELIEF
  WHEREFORE, Plaintiff demands judgment against the Defendants and requests
  the following injunctive and declaratory relief:


  21. That this Honorable Court declares that the Subject Facility owned, operated
  and/or controlled by the Defendants is in violation of the ADA;


  22.   That this Honorable Court enter an Order requiring Defendants to alter the
  Subject Facility to make it accessible to and usable by individuals with

                                           8
Case 0:21-cv-61621-KMW Document 1 Entered on FLSD Docket 08/05/2021 Page 9 of 11




  disabilities to the full extent required by Title III of the ADA;


  23.   That this Honorable Court enter an Order directing the Defendants to
  evaluate and neutralize their policies, practices and procedures toward persons
  with disabilities, for such reasonable time so as to allow the Defendants to
  undertake and complete corrective procedures to the Subject Facility;


  24.   That this Honorable Court award reasonable attorney's fees, all costs
  (including, but not limited to court costs and expert fees) and other expenses of
  suit, to Plaintiff; and


  25.   That this Honorable Court award such other and further relief as it deems
  necessary, just and proper.


  Dated this August 05, 2021.

  Respectfully submitted by:

  Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  E-Mail: ronsternlaw@gmail.com
  Attorney for Plaintiff, HOWARD MICHAEL CAPLAN




                                           9
Case 0:21-cv-61621-KMW Document 1 Entered on FLSD Docket 08/05/2021 Page 10 of 11




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.

   HOWARD MICHAEL CAPLAN,

               Plaintiff,

               vs.

   KARZILLA MOTORS INC., a Florida
   Profit Corporation and BHOGAYTA
   BROTHERS INC., a Florida Profit
   Corporation,

             Defendants.
   _______________________________/

                            CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 05, 2021, I electronically filed the
   Complaint along with a Summons for each Defendant with the Clerk of Court
   using CM/ECF. I also certify that the aforementioned documents are being
   served on all counsel of record, corporations, or pro se parties identified on the
   attached Service List in the manner specified via Service of Process by an
   authorized Process Server, and that all future pleadings, motions and documents
   will be served either via transmission of Notices of Electronic Filing generated
   by CM/ECF or via U.S. Mail for those counsel or parties who are not authorized
   to receive electronically Notices of Electronic Filing.

   By: Ronald E. Stern
   Ronald E. Stern, Esq.
   Florida Bar No.: 10089
   THE ADVOCACY LAW FIRM, P.A.
   1250 East Hallandale Beach Boulevard, Suite 503
   Hallandale Beach, Florida 33009
   Telephone: (954) 639-7016
   Facsimile: (954) 639-7198
   E-Mail: ronsternlaw@gmail.com
   Attorney for Plaintiff HOWARD MICHAEL CAPLAN



                                          10
Case 0:21-cv-61621-KMW Document 1 Entered on FLSD Docket 08/05/2021 Page 11 of 11




                                  SERVICE LIST:

    HOWARD MICHAEL CAPLAN, Plaintiff, vs. KARZILLA MOTORS INC., a Florida
      Profit Corporation and BHOGAYTA BROTHERS INC., a Florida Profit Corporation

              United States District Court Southern District of Florida

                                     CASE NO.


   KARZILLA MOTORS INC.

   REGISTERED AGENT:

   GONZALEZ, PASTOR
   826 NE 40 CT
   OAKLAND PARK, FL 33334

   VIA PROCESS SERVER


   BHOGAYTA BROTHERS INC.

   REGISTERED AGENT:

   BHOGAYTA, SANJAY J.
   1000 SW 12TH AVE
   POMPANO BEACH, FL 33069-4613

   VIA PROCESS SERVER




                                         11
